department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-399-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject debt straddles bear bull notes this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer broker bank year year month month month date date date date date date date a b c d e f g h i j k l m n o p issue whether the capital_loss recognized by taxpayer upon the sale of note b the bull notes should be disallowed conclusion note a the bear notes and note b the bull notes represent a single investment that has been structured as two debt instruments so that one will increase significantly in value at the same time that the other decreases in value by substantially the same amount the treatment of note a and note b as separate debt instruments lacks economic_substance separate treatment of note a the bear notes and note b the bull notes results in a significant artificial loss that can be recognized in one taxable_year and a matching gain that can be deferred until a later taxable_year such artificial losses are not allowable for federal_income_tax purposes therefore the capital_loss recognized by taxpayer upon the sale of note b the bull notes should be disallowed facts on taxpayer’s year tax_return net_capital_gain was reported in the amount of dollar_figurea this amount was the net of dollar_figureb of long-term_capital_gain and dollar_figurec of short-term_capital_loss most of the long-term gain was from taxpayer’s sale of stock most of the short-term loss consisted of a loss on the transaction described below the transaction involves the purchase and sale of notes and the generation of short-term_capital_losses which are used to offset other capital_gains the vehicles used to accomplish this goal were a series of bonds this type of deal is commonly referred to as a bear bull note broker was the calculation agent in the transactions essentially this means that broker structured and brokered the deal the deal was described in an offering as involving two obligations which a taxpayer would purchase the obligations had a term of d-years in the example outlined in the prospectus each note carried a coupon rate of e percent through the reset date on that date the coupon rates were reset based on the level of the three-month libor at the time the coupon payments on the first note note a were to be linked to the bearish movements in the short-term us interest rates if libor were greater than f percent on the reset date the coupon rate on note a was to reset to two times libor for the remaining term of the note if libor were to be less than f percent the coupon rate on note a reset to zero the interest rate on note b was linked to the bullish movements in the short- term us rates if libor were to be less than f percent on the reset date the coupon rate on note b reset to two times libor for the remaining term of the note if libor exceeded f percent on the reset date the coupon rate for note b reset to zero the prospectus describes the notes using the terms super floater and zero note the descriptions vary depending on the manner in which the coupon rates were reset the zero note having no return on investment is worth the face_amount at maturity and has a value of considerably less than par during the term of the note the super floater carried substantial built-in_gain if held to maturity thus the sale of the zero note during year would generate a large capital_loss while no gain would be recognized on the super floater until its sale the problem of finding a buyer for the zero note was solved by the broker’s assurance in the prospectus that they stand ready to purchase the zero note from the investor at a price to be determined at the time on the basis of prevailing interest rates and other market conditions on the sale date broker will determine the price at which it is willing to purchase the zero note only upon the request of the investor and in order to quote a price broker will perform a new analysis of the terms of the note the prospectus included an attachment in the form of a legal opinion letter among other things this opinion included the assurance that the deal would not constitute a straddle within the meaning of sec_1092 because the notes are not listed on a securities exchange or quoted in an inter-dealer price quotation system moreover neither broker nor any other potential purchaser is expected to prepare and retain price quotations on the notes on an ongoing basis taxpayer entered into the transaction during month taxpayer purchased eight bonds with maturity dates in year from eight different issuers broker acted as agent for all of these offerings these bonds were all issued electronically ie no paper bonds were issued and the transactions were merely recorded electronically four of the bonds represented what has been described above as note a these bonds will be referred to as bear bonds the other four bonds purchased represent what was referred to above as note b these bonds will be referred to as the bull bonds all eight of the bonds were new issue libor reset notes offering a fixed coupon rate from settlement to date fluctuating around g percent the coupon rate from date to maturity was based on the three month usd libor rate on the trigger date as compared to the 3m libor trigger level the trigger date was a specified number of business days prior to date the 3m libor trigger level was h percent the total value cost of the eight bonds was dollar_figurei dollar_figurej for each of the groups of bonds representing notes a and b these amounts were debited to the taxpayer’s general account at bank this account was a custodian account and was debited on date for the amount of dollar_figurek and for the amount of dollar_figurel on date the latter date corresponds to the date of a dollar_figurel loan from broker to taxpayer see below the bear bonds’ coupon rate to maturity was to be two times libor if on the trigger date the level of trigger 3m libor was greater than or equal to the 3m trigger level h percent if on the trigger date the level of trigger 3m libor was less than the 3m libor trigger level h percent the note would pay a coupon of zero from date to maturity the bull bonds’ terms of coupon rates from date to maturity are the opposite of the bear bonds if on the trigger date the level of trigger 3m libor was less than the 3m trigger level the coupon rate was to be two times libor for the remainder of the note term if the rate was greater than the 3m trigger level h percent the coupon would reset to zero on date taxpayer and broker entered into a master repurchase_agreement the agreement the agreement was to be effective as of date and was to govern the purchase of notes by taxpayer and the repurchase of notes by broker the agreement was entered into in contemplation of taxpayer borrowing dollar_figurel from broker which loan was made on date with a maturity_date of date the interest rate was listed at m percent and secured_by twelve bonds held by taxpayer which had an aggregate face value of dollar_figuren the funds from this borrowing were deposited into taxpayer’s general account at bank the borrowing was renewed in month and held until month at which time the loan was paid on date the bull bonds were disposed of when the coupon rate reset to zero the total cost of these bonds was dollar_figurej taxpayer requested the analysis of the terms of the note in light of prevailing interest rates and other market conditions referred to in the opinion letter the total value of the four bonds as calculated by broker as of date was determined to be dollar_figureo the bull bonds were purchased by broker as previously agreed resulting in a loss in the amount of dollar_figurep the difference between the cost and the proceeds the bear bull note transaction typically concludes with the investor holding the note bearing interest at in this case two times libor for at least a year beyond the settlement reporting interest_income and ultimately recognizing long- term gain loss upon disposition of the note s in this case taxpayer still holds the super floater note the bear bonds as of the date of the fsa request law and analysis in this case note a the bear notes and note b the bull notes represent a single investment that has been structured as two debt instruments so that one will increase significantly in value at the same time that the other decreases in value by substantially the same amount for the reasons set forth below the treatment of note a the bear notes and note b the bull notes as separate debt instruments lacks economic_substance therefore the commissioner may disregard the separate treatment of the two notes under the doctrine_of economic_substance in determining whether a transaction has economic_substance the net economic_effect of the transaction is compared to the expected tax benefits a transaction is lacking in economic_substance if the transaction has no material effect on a taxpayer’s economic position other than the creation of tax benefits 157_f3d_231 ndollar_figure 3rd cir cert_denied 119_sct_1251 see also compaq computer corp v commissioner t c no date winn-dixie stores inc v commissioner t c no date united parcel service of america inc v commissioner tcmemo_1999_268 see also 941_f2d_734 9th cir aff’g 90_tc_975 94_tc_738 a transaction that has only a small or incidental effect on a taxpayer’s net economic position is not sufficient to impute these bonds did not include any of the bear bonds or bull bonds substance to a transaction having no other economic_effect acm partnership f 3d pincite the courts have applied the economic_substance_doctrine to disregard or to recast dispositions of property in cases where offsetting legal positions or circular cash flows eliminate any material economic_effect other than the recognition of tax benefits id pincite in general a transaction contains offsetting positions where the combined positions have the effect of substantially reducing the holder’s risk of loss as well as limiting the holder’s potential for gain with respect to each individual position note a the bear notes and note b the bull notes represent offsetting positions because as the value of one note increases the value of the offsetting note decreases by substantially the same amount for example when taxpayer sells note b the bull notes prior to its maturity_date but retains note a the bear notes any loss recognized on the transfer of note b is economically offset by the embedded gain in note a thus the disposition will have no material economic consequences to taxpayer but will produce a significant tax loss if respected by the commissioner the facts show that the expected tax benefits far outweigh any potential effect on the economic position of taxpayer therefore separate treatment of note a the bear notes and note b the bull notes lacks economic_substance a loss is allowable as a deduction for federal_income_tax purposes only if it is bona_fide and reflects actual economic consequences an artificial loss lacking economic_substance is not allowable see acm partnership f 3d pincite tax losses such as these which do not correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible under the internal_revenue_code and regulations sec_1_165-1 only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss the debt straddle transaction described above does not produce an allowable loss separate treatment of note a the bear notes and note b the bull notes results in a significant artificial loss that can be recognized in one taxable_year and a matching gain that can be deferred until a later taxable_year such artificial losses are not allowable for federal_income_tax purposes accordingly the capital_loss recognized by taxpayer upon the sale of note b the bull notes should be disallowed case development hazards and other considerations in your fsa request you note that you considered the applicability of the anti-abuse_rules under temp sec_1_1275-2t g under temp sec_1_1275-2t g if a principal purpose in structuring a debt_instrument engaging in a transaction or applying the regulations under sec_163 or sec_1271 through is to achieve a result that is unreasonable in light of the purposes of the applicable statutes then the commissioner can apply or depart from the regulations as necessary or appropriate to achieve a reasonable result however the integration regulations under sec_1_1275-6 apply to a qualifying_debt_instrument issued on or after date the debt instruments involved in the instant transactions were all issued prior to date due to the effective date of sec_1_1275-6 the integration regulations cannot be applied to the facts of the instant case this conclusion is the same regardless of the authority granted to the commissioner under the anti- abuse provision found in temp sec_1_1275-2t g because the commissioner cannot apply or depart from a regulation that is not otherwise in effect for the taxable_year in issue in addition the commissioner may require that the debt instruments be treated in combination for reporting purposes without need for the integration regulations of sec_1_1275-6 under the doctrine_of economic_substance the form of a transaction may be disregarded and recast according to its substance therefore the doctrine_of economic_substance may be relied upon to disallow the loss without the need to go through the steps for application of the anti-abuse rule in temp sec_1_1275-2t g or the requirements for integration under sec_1_1275-6 taxpayer may argue that its subsequent transactions with respect to the super floater note provide substance to the sale of the zero note for purposes of applying the doctrine_of economic_substance taxpayer’s subsequent transactions with respect to the super floater note should be treated as separate transactions and therefore will not provide substance to the sale the service recently issued guidance on certain types of transactions that are being marketed to taxpayers for the purpose of generating tax losses see notice_99_59 i r b __ dated date we note that the debt straddle issue is on the business plan and further guidance may be forthcoming on these types of transactions please call if you have any further questions by william f hammack cc msr rebecca w wolfe cc msr joel e helke branch chief financial institutions products branch
